     Case 3:20-cr-00005-RAH-SRW Document 28 Filed 06/17/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )
      v.                                      ) CASE NO. 3:20-cr-5-RAH
                                              )
MONTRE CHYVONNE HILL                          )

                   MEMORANDUM OPINION and ORDER

      Pending before the Court is Defendant’s Second Unopposed Motion to

Continue Trial (Doc. 27) filed by Defendant Montre Chyvonne Hill on June 16,

2020. Jury selection and trial are set in this case on the term of court commencing

on July 20, 2020. For the reasons set forth below, the Court will grant a continuance

of the trial pursuant to 18 U.S.C. § 3161(h)(7).

      While the grant of a continuance is left to the sound discretion of the trial

judge, United States v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the Court is

limited by the requirements of the Speedy Trial Act, 18 U.S.C. § 3161 (Act). The

Act provides in part:

      In any case in which a plea of not guilty is entered, the trial of a
      defendant charged in an information or indictment with the commission
      of an offense shall commence within seventy days from the filing date
      (and making public) of the information or indictment, or from the date
      the defendant has appeared before a judicial officer of the court in
      which such charge is pending, whichever date last occurs.

18 U.S.C. § 3161(c)(1). However, the Act excludes from the seventy-day period

any continuance based on “findings that the ends of justice served by taking such
      Case 3:20-cr-00005-RAH-SRW Document 28 Filed 06/17/20 Page 2 of 3




action outweigh the best interest of the public and the defendant in a speedy trial.”

§3161(h)(7)(A). In granting such a continuance, the Court may consider, among

other factors, whether the failure to grant the continuance “would deny counsel for

the defendant or the attorney for the Government the reasonable time necessary for

effective preparation, taking into account the exercise of due diligence.”

§ 3161(h)(7)(B)(iv).

       Counsel for Hill represents that the parties are in ongoing plea negotiations.

She maintains that, due to the Coronavirus Disease 2019 pandemic, counsel has been

unable to meet with the Defendant in person to discuss the possible benefits of

entering a plea. The United States does not oppose a continuance.

       In light of the current COVID-19 pandemic, and for good cause, the Court

finds that the ends of justice served by granting a continuance of this trial outweigh

the best interest of the public and the Defendant in a speedy trial. Thus, for good

cause, it is

       ORDERED as follows:

   (1) Jury selection and trial are CONTINUED from July 20, 2020 to the criminal

       term of court commencing on October 19, 2020 at 10:00 a.m. in Opelika,

       Alabama. All deadlines tied to the trial date are adjusted accordingly.

   (2) The United States Magistrate Judge shall conduct a pretrial conference prior

       to the October 2020 trial term.
Case 3:20-cr-00005-RAH-SRW Document 28 Filed 06/17/20 Page 3 of 3




DONE, this 17th day of June, 2020.


                                   /s/ R. Austin Huffaker, Jr.
                        R. AUSTIN HUFFAKER, JR.
                        UNITED STATES DISTRICT JUDGE
